DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the limitations of “each image sensor having an imagining plane and a board surface on an opposite side of the imaging plane, and the plurality of image sensors is disposed with the board surfaces facing each other” in combination with the remaining limitations in the claim cannot be found in the prior art. The image sensors disposed with board surfaces facing each other would not have been an obvious modification to Takahashi.
Re. claims 5 and 23: the limitations of “the elastic body is compressively deformable between the exterior component and the holder to compress the heat dissipating section directly against an inner surface of the exterior component, and
the holder includes a heat storage body in contact with the heat dissipating section” in combination with the remaining limitations in the claims cannot be found in the prior art. 
Re. claim 11: the limitations of “the heating body is a second board attached to the internal frame, the second board is different from the first board, the heat-transfer path includes the internal frame” in combination with the remaining limitations in the claim cannot be found in the prior art. Takahashi discloses a heating body but not a heating body that is a second board attached to the internal frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 16, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835